     Case 2:17-cv-02186-JAM-JDP Document 28 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VEER BAHADUR SINGH,                              Case No. 2:17-cv-02186-JAM-JDP (PS)
12                         Plaintiff,                  ORDER MODIFYING SCHEDULING
                                                       ORDER PURSUANT TO STIPULATION
13              v.
                                                       ECF Nos. 20, 22, 27
14    TARGET CORPORATION,
15                         Defendant.
16

17          Pursuant to the parties’ stipulation, and for good cause shown, the court hereby orders as

18   follows:

19          Plaintiff’s expert disclosures must be served by February 16, 2021.

20          Defendant’s expert disclosures must be served by March 2, 2021.

21          Any rebuttal disclosures must be served by May 15, 2021.

22          Any motions to compel discovery must be heard by March 22, 2021.

23          All discovery shall be completed by April 26, 2021.

24          All other dates set forth in the court’s March 27, 2020 Order Modifying the Scheduling

25   Order, ECF No. 22, remain in effect.

26                   Dated: October 30, 2020
27

28


                                                       1
